 Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 1 of 23 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

PETER MCCARTNEY, and BRIAN
WEAVER, Individually and on behalf of               JURY DEMAND
themselves and all others similarly situated,
                                                    CASE NO.:
        Plaintiffs,

vs.                                                 CLASS ACTION ALLEGATIONS

THE INDIGO ROOM, INC., a Florida for
profit corporation, RAIMOND AULEN,
Individually, and RAIMOND AULEN d/b/a
as THE 86 ROOM

        Defendants.                             /

                PLAINTIFF’S CLASS/COLLECTIVE ACTION COMPLAINT

                                          I.        SUMMARY

        Congress designed the Fair Labor Standards Act of 1938 (“FLSA”) to remedy situations

“detrimental to the maintenance of the minimum standard of living necessary for health,

efficiency, and general well-being of workers.” 29 U.S.C. § 202(a). To achieve this broad

remedial purpose, the FLSA establishes minimum wage and overtime requirements for covered

employees. 29 U.S.C. §§ 206, 207. These provisions, coupled with an effective integrated cause

of action within the FLSA, prevent employers from pilfering the wages rightfully earned by their

employees. See, Billingsley v. Citi Trends, Inc., 13-12561, 2014 WL 1199501 (11th Cir. Mar.

25, 2014).

        Likewise, the citizens of Florida passed Article X, Section 24, because “[a]ll working

Floridians are entitled to be paid a minimum wage that is sufficient to provide a decent and

healthy life for them and their families, that protects their employers from unfair low-wage

competition, and that does not force them to rely on taxpayer-funded public services in order to

avoid economic hardship.” See Article X, Section 24(a).
 Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 2 of 23 PageID 2



        1.       This case concerns bartenders and wait staff at the Ft. Myers, Florida

establishments, The Indigo Room and The 86 Room.           Both bars are owned and operated by

Raimond Aulen, and along with Mr. Aulen, are collectively referred to herein as the

“Defendants”.

        2.       Defendants have a longstanding policy of failing to pay a direct wage to their

bartender and wait staff employees, instead opting to either pay only the tips earned or to

appropriate the tips and use them to pay the direct wage to the bartenders without a valid tip pool

agreement.

        3.       Defendants required and/or permitted Plaintiffs Peter McCartney (“McCartney”)

and Brian Weaver (“Weaver”) to work as bartenders/waiters in excess of forty (40) hours per

week, but refused to compensate them at the applicable minimum wage and overtime rate. In

fact, Defendants refused to compensate Plaintiffs at all for the hours that they worked. Plaintiffs’

only compensation was in the form of tips from the bar patrons.

        4.       Defendants’ conduct violates the FLSA, which requires non-exempt employees,

such as Plaintiffs, to be compensated for their overtime work at a rate of one and one-half times

their regular rate of pay. See 29 U.S.C. § 207(a).

        5.       Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to

29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision as does Defendants’ practice

of siphoning away those tips to distribute to non-tip eligible employees. See 29 U.S.C. §§ 203,

206.

        6.       Likewise, Defendants are not entitled to take a tip credit with respect to their

bartenders and wait staff because they do not put the bartenders and wait staff on adequate notice

of their intent to utilize the tip credit.



                                                 2
 Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 3 of 23 PageID 3



       7.       Plaintiffs bring a collective action to recover the unpaid wages owed to them and

all other similarly situated employees, current and former, of Defendants who worked at The

Indigo Room and/or the 86 Room in Naples, Florida at any time during the three year period

before this Complaint was filed up to the present (“Class Members”). These Class Members

should be informed of the pendency of this action and apprised of their rights to join in the

manner envisioned by Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165 (1989) and its progeny.

       8.       Likewise, Defendants’ practice of failing to pay tipped employees at least the

minimum wage each hour/week is in violation of Article X, Section 24 of the Florida

Constitution.

       9.       Thus, Plaintiffs further complain on behalf of themselves, and a class of other

similarly situated current and former bartender and wait staff employees of the Defendants,

pursuant to Federal Rule of Civil Procedure 23, that they are entitled to back wages from

Defendants for hours/weeks of work for which they did not receive at least the Florida minimum

wage, in violation of Article X, Section 24 of the Florida Constitution (“Florida Minimum Wage

Claims”).

                   II.    SUBJECT MATTER JURISDICTION AND VENUE

       10.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

       11.      This Court has the authority to grant declaratory relief pursuant to the FLSA and

the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

       12.      This Court has jurisdiction over the Florida Minimum Wage Claims pursuant to 28

U.S.C. §1367, because the acts and omissions that give rise to Plaintiff’s FLSA claims are the

same acts and omissions that give rise to Plaintiff’s Florida Minimum Wage Claims.



                                                 3
 Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 4 of 23 PageID 4



        13.     Venue is proper in the Middle District of Florida because a substantial portion of

the events forming the basis of this suit occurred in this District.

                         PARTIES AND PERSONAL JURISDICTION

        14.     At all times relevant hereto, Plaintiff Peter McCartney was an individual residing

in Lee County, Florida. Plaintiff’s written consent to this action is attached hereto as Exhibit A.

        15.     At all times relevant hereto, Plaintiff Brian Weaver was an individual residing in

Lee County, Florida. Plaintiff’s written consent to this action is attached hereto as Exhibit B.

        16.     The Members of the FLSA Collective Action are all of Defendants’ current and

former bartenders and wait staff who worked at The Indigo Room and The 86 Room at any time

during the three (3) years prior to the filing of this Complaint up to the present, who elect to file

a consent to join in this action.

        17.     The Florida Minimum Wage Claim Class Members are all of Defendants’ current

and former bartenders and wait staff who worked at The Indigo Room and The 86 Room at any

time during the five (5) years prior to the filing of this Complaint until the present and

continuing.

        18.     Defendant The Indigo Room, Inc. is a domestic for Profit Corporation doing

business in Florida for the purpose of accumulating monetary profit. This Defendant may be

served through its Registered Agent as follows: Ronco Roofing & Construction, 2219 Main St,

Ft. Myers, FL 33901.

        19.     The Defendant, The 86 Room is a fictitious name registered to Raimond Aulen,

with its principal place of business listed as 2220 Main St., Ft. Myers, FL 33905. The 86 Room

is advertised as a speakeasy, and on information and belief, operates out of the premises located

at 2220 Main St., Ft. Myers, FL 33905. The 86 Room may be served with process upon its

owner, Raimond Aulen at 2220 Main St., Ft. Myers, FL 33901.
                                                   4
 Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 5 of 23 PageID 5



          20.   Defendant Raimond Aulen, is an individual residing in Florida. Said Defendant

may be served with process at 2219 Main St. Ft. Myers, FL 33901. This Court has personal

jurisdiction over this Defendant because he is a resident of Florida.

                                   III.    FLSA COVERAGE

          21.   In an FLSA case, the following elements must be met.           “(1) [plaintiff] is

employed by the defendant, (2) the defendant engaged in interstate commerce, and (3) the

defendant failed to pay [plaintiff] minimum or overtime wages.” Freeman v. Key Largo

Volunteer Fire & Rescue Dept., Inc., 494 Fed. Appx. 940, 942 (11th Cir. 2012) cert. denied, 134

S. Ct. 62, (U.S. 2013).

                              EMPLOYMENT RELATIONSHIP

          22.   “To be ‘employed’ includes when an employer ‘suffer[s] or permit[s] [the

employee] to work.’” Id. at 942 (citing 29 U.S.C. § 203(g)). “To determine if an individual is an

employee, ‘we look at the economic reality of all the circumstances’ surrounding the activity.”

Id. (citing Brouwer, 139 F.3d at 819). “We refer to this test as the ‘economic reality’ test.” Id.

(citing Villarreal v. Woodham, 113 F.3d 202, 205 (11th Cir.1997)). “The touchstone of the

economic reality test is the alleged employee's economic dependence on the employer.” Id.

          23.   Here, Defendants had the power to hire and fire Plaintiffs.

          24.   Defendants controlled Plaintiff’s work schedule.

          25.   Defendants scheduled Plaintiffs and other bartenders and wait staff to certain

shifts.

          26.   Defendants required Plaintiffs and other bartenders and wait staff to work a

certain number of days during the week.

          27.   Defendants required Plaintiffs and other bartenders and wait staff to wear certain

clothing.

                                                 5
 Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 6 of 23 PageID 6



        28.     Defendants determined the rate and the method of payment of all bartenders and

wait staff including Plaintiffs.

        29.     Bartenders and wait staff are an integral part of Defendants’ bars and restaurants.

        30.     Plaintiffs and all other bartenders and wait staff job duties consisted of taking

patrons orders, preparing libations, delivering drinks and food to patrons, tabulating patrons

checks, and receiving payment. These job duties require little to no skill.

        31.     Defendants maintained some records regarding the time Plaintiffs and all other

bartenders and wait staff arrived and left the club, but failed to maintain full and accurate time

records in contravention of the FLSA’s recordkeeping requirement.

        32.     At all material times, Defendants have been employers within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

        33.     Moreover, the Fair Labor Standards Act (“FLSA”) defines the term “employer”

broadly to include “any person acting directly or indirectly in the interest of an employer in

relation to any employee.” 29 U.S.C. § 203(d).

        34.     The statutory definition of “employer” includes corporate officers, participating

shareholders, supervisors, managers, or other employees where that individual exercises some

supervisory authority over employees and is responsible in whole or in part for the alleged

violation. See id.; Reich v. Circle C. Investments, Inc., 998 F.2d 324, 329 (5th Cir. 1993);

Donovan v. Grim Hotel Co., 747 F.2d 966, 971-72 (5th Cir. 1984).

        35.     Defendant Raimond Aulen is the President of The Indigo Room, Inc.

        36.     Defendant Raimond Aulen is the owner of the name The 86 Room, and through

corporate intermediaries, the premises where the The 86 Room and The Indigo Room are

located.



                                                 6
 Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 7 of 23 PageID 7



       37.     Defendant Raimond Aulen is involved in the day-to-day business operation of

The Indigo Room and The 86 Room.

       38.     Defendant Raimond Aulen has responsibility for the supervision of the bartenders

and wait staff at The Indigo Room and The 86 Room.

       39.     Defendant Raimond Aulen is responsible for the compensation or lack thereof

paid to entertainers at the Inner Room Cabaret.

       40.     Defendant Raimond Aulen has the authority to hire and fire employees, the

authority to direct and supervise the work of employees, the authority to sign on the business's

checking accounts, including payroll accounts, and the authority to make decisions regarding

employee compensation and capital expenditures.

       41.     Additionally, Defendant Raimond Aulen was responsible for the day-to-day

affairs of the bars. In particular, he was responsible for determining whether The Indigo Room

and The 86 Room complied with the Fair Labor Standards Act.

       42.     Defendant Raimond Aulen controlled the nature, pay structure, and employment

relationship of the Plaintiffs and the Class Members.

       43.     As such, Defendant Raimond Aulen is the employer of the Plaintiffs and Class

Members within the meaning of 3(d) of the FLSA, and is jointly, severally, and liable for all

damages.

       44.     On information and belief, Defendants acted in all respects material to this action

as the agent of the other, carried out a joint scheme, business plan or policy in material respects

hereto, and the acts of each Defendant is legally attributable to each other.

       45.     The unlawful acts alleged in this Complaint were committed by Defendants

and/or Defendants’ officers, agents, employees, or representatives, while actively engaged in the

management of Defendants’ business or affairs and with the authorization of the Defendants.
                                                  7
 Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 8 of 23 PageID 8



       46.     Defendants also jointly employed Plaintiffs and all other similarly situated

bartenders and wait staff.

       47.     At all times material to this action Defendants directly or indirectly, controlled

and directed all aspects of the day to day employment of Plaintiffs and all others similarly

situated bartenders and wait staff including: (i) timekeeping; (ii) payroll; (iii) disciplinary

actions; (iv) employment policies and procedures; (v) scheduling and hours; (vi) terms of

compensation; (vii) human resources; (viii) hiring and firing; (vii) working conditions; and (viii)

manner and method of such bartender’s and wait staff’s performance of their duties.

                      ENTERPRISE AND INDIVIDUAL COVERAGE

       48.      “The Fair Labor Standards Act (the “FLSA”), 29 U.S.C. § 207(a) (1), requires an

employer to pay overtime compensation to an hourly worker if the employee can establish

individual coverage or enterprise coverage.” Silver v. Dr. Neal Krouse, D.O., P.A., 06-60634-

CIV, 2007 WL 4098879 *2 (S.D. Fla. Nov. 16, 2007) (citing Thorne v. All Restoration Svcs.,

Inc., 448 F.3d 1264, 1265 (11th Cir.2006)). “To qualify for enterprise coverage, Defendants

must ‘ha[ve] employees engaged in commerce or in the production of goods for commerce, or [ ]

ha[ve] employees handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce by any person; and is an enterprise whose annual gross

volume of sales made or business done is not less than $500,000.’” Id. (citing 29 U.S.C. §

203(s)(1)(A)(i) and (ii)).   “The phase ‘engaged in commerce’ is interpreted broadly and

liberally.” Id. (citing Alonso v. Garcia, 147 Fed. Appx. 815, 816 (11th Cir. 2005)).

       49.     At all material times, Defendants have been an enterprise within the meaning of

3(r) of the FLSA. 29 U.S.C. § 203(r).




                                                8
 Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 9 of 23 PageID 9



       50.     At all material times, Defendants have been an enterprise in commerce or in the

production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they have

had employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       51.     Specifically, Defendants’ employees have sold goods—such as alcoholic

beverages and a variety of foods—that have been moved or produced in interstate commerce to

Defendants’ patrons. Additionally, Defendants’ employees, including Plaintiffs, have handled

materials that have been moved or produced in interstate commerce, which were used in the

course of Defendants’ business operations.

       52.     Defendants advertise on the internet and process credit cards from out of state

patrons.

       53.     Furthermore, Defendants have had, and continue to have, an annual gross

business volume in excess of $500,000.00 per annum.

       54.     At all material times, Plaintiff, Peter McCartney was an individual employee who

engaged in commerce or in the production of goods for commerce as required by 29 USC § 206-

207.

       55.     At all material times, Plaintiff, Brian Weaver was an individual employee who

engaged in commerce or in the production of goods for commerce as required by 29 USC § 206-

207.

                                     WAGE VIOLATIONS

       56.     At certain times material hereto, Defendants failed to pay Plaintiffs, and others

similarly situated, a direct wage. By failing to pay a direct wage to Plaintiffs, and others

similarly situated, Defendants failed to compensate their bartenders and wait staff at the federally

and state mandated minimum wage rate for all weeks worked, in violation of 29 U.S.C. § 206

and the Florida Constitution.
                                                 9
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 10 of 23 PageID 10



          57.   Defendants failure to compensate Plaintiffs, and others similarly situated, at a rate

of one and one half (1.5) times their regular hourly wage for all hours worked in excess of forty

(40) hours per week is a violation of 29 U.S.C. § 207(a)(1).

          58.   At certain times material hereto, Defendants suffered and permitted Plaintiffs, and

other similarly situated bartenders and wait staff, to work but failed to pay them for all hours that

were worked.

          59.   At certain times material hereto, the money Plaintiffs received from Defendants

were tips recharacterized by Defendants as a direct wage, and were taken from credit card tips

paid. Defendants failed to disclose to Plaintiffs, and others similarly situated, that any portion of

their tips would be used as part of the direct wage paid by Defendants.

          60.   Defendants siphoned Plaintiffs’ and all other Class Members’ tips by requiring

them to share their tips with other employees who are not eligible to participate in a tip pool.

          61.   Defendants failed to maintain accurate time and pay records.

                                          IV.     FACTS

          62.   Plaintiffs and Class Members have all been victimized by Defendants’ common

policy and plan to violate their rights under the FLSA and Article X, Section 24 of the Florida

Constitution and by denying them minimum wage, proper overtime, and the tips they lawfully

earned.

          63.   Defendants operate two bars/restaurants in Ft. Myers Florida under the names The

Indigo Room and The 86 Room.

          64.   Defendants employ bartenders and wait staff at The Indigo Room and The 86

Room.

          65.   Plaintiff Peter McCartney is a former bartender and waiter at the Indigo Room

and The 86 Room in Ft. Myers, FL.
                                                 10
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 11 of 23 PageID 11



       66.    Plaintiff Brian Weaver is a former bartender and waiter at the Indigo Room and

The 86 Room in Ft. Myers, FL.

       67.    Plaintiffs worked on a regular basis for Defendants’ bars/restaurants.

       68.    From approximately May 2017 until May 2018, Plaintiff Peter McCartney

bartended at the Indigo Room and the 86 Room in Ft. Myers, Florida.

       69.    From approximately June 2016 until May 2018, Plaintiff Brian Weaver bartended

at the Indigo Room and the 86 Room in Ft. Myers, Florida.

       70.    Therefore, Plaintiffs have first-hand personal knowledge of the pay violations at

The Indigo Room and The 86 Room.

       71.    For the entirety of Peter McCartney’s employment he was compensated

exclusively through tips received from Defendants’ customers. At no point was Mr. McCartney

paid a direct wage by Defendants.

       72.    From approximately May 2017 through September 2017, Mr. McCartney worked

approximately 50 hours per work week. During this period of time, Mr. McCartney did not

receive a direct wage for any hours worked up to 40 hours in a workweek, and did not receive

overtime compensation for any hours worked over 40 in a given workweek.

       73.    From approximately October 2017 through May 2018, Mr. McCartney worked

approximately 60 hours per work week. During this period of time, Mr. McCartney did not

receive a direct wage for any hours worked up to 40 hours in a workweek, and did not receive

overtime compensation for any hours worked over 40 in a given workweek.

       74.    From approximately May 2016 through and including December 2016, Brian

Weaver was compensated exclusively through tips received from Defendants’ customers.

During this period, Mr. Weaver was not paid a direct wage by Defendants.

       75.    From approximately May 2016 through and including December 2016, Brian
                                               11
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 12 of 23 PageID 12



Weaver worked approximately 60 hours per work week. During this period of time, Mr. Weaver

did not receive a direct wage for any hours worked up to 40 hours in a workweek, and did not

receive overtime compensation for any hours worked over 40 in a given workweek.

       76.     From approximately January 2017 through May 2017, Mr. Weaver worked

approximately 60 hours per workweek. Mr. Weaver received a pay check for 22 hours at the

minimum wage rate, and on information and belief this amount was paid from the credit card tips

that were collected. Mr. Weaver did not receive a direct wage for any hours between 22 hours

and 40 hours in each workweek, and did not receive overtime compensation for any hours

worked over 40 in a given workweek.

       77.     From approximately May 2017 through December 2017, Mr. Weaver worked

approximately 46 hours per workweek. Mr. Weaver received a pay check for 22 hours at the

minimum wage rate, and on information and belief this amount was paid from the credit card tips

that were collected. Mr. Weaver did not receive a direct wage for any hours between 22 hours

and 40 hours in each workweek, and did not receive overtime compensation for any hours

worked over 40 in a given workweek.

       78.     From approximately January 2018 through May 2018, Mr. Weaver worked

approximately 36 hours per workweek. Mr. Weaver received a pay check for 22 hours at the

minimum wage rate, and on information and belief this amount was paid from the credit card tips

that were collected. Mr. Weaver did not receive a direct wage for any hours between 22 hours

and 40 hours in each workweek.

       79.     Defendants also required Plaintiffs to share their tips with employees who do not

customarily and regularly receive tips.

       80.     Plaintiffs, and others similarly situated, are not exempt from the overtime and

minimum wage requirements under the FLSA or Article X, Section 24 of the Florida Constitution.
                                               12
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 13 of 23 PageID 13



       81.      Although Plaintiffs, and others similarly situated, are required to and do in fact

frequently work more than forty (40) hours per workweek, they are not compensated at the

FLSA mandated time-and-a-half rate for hours in excess of forty (40) per workweek. In fact,

they receive no compensation whatsoever from Defendants and thus, Defendants violate the

minimum wage requirement of the FLSA and Article X, Section 24 of the Florida Constitution.

See 29 U.S.C. § 206.

       82.      Defendants’ method of paying Plaintiffs in violation of the FLSA and Article X,

Section 24 of the Florida Constitution was willful and was not based on a good faith and

reasonable belief that its conduct complied with the FLSA or Article X, Section 24 of the Florida

Constitution.

       83.      Defendants improper use of the tip credit was with the intent to avoid paying

Plaintiffs in accordance to the FLSA and Article X, Section 24 of the Florida Constitution.

       84.      Defendants have been in the restaurant and bar industry for years and are familiar

with the long line of federal cases holding that a employees should be paid a direct wage in

addition to their tips as required by the FLSA.

       85.      Further, at all material times, Defendants have operated as a “single enterprise”

within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is, Defendants perform

related activities through unified operation and common control for a common business purpose.

See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973); Chao v. A-One Med. Servs.,

Inc., 346 F.3d 908, 914–15 (9th Cir. 2003).

       86.      All Defendants have a common business purpose of operating a for profit

restaurant and bar.

       87.      The individually named Defendant keeps employment records for The Indigo

Room and the 86 Room.
                                                  13
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 14 of 23 PageID 14



       88.     The individually named Defendant has ultimate authority regarding hiring and

firing employees at The Indigo Room and the 86 Room.

       89.     The individually named Defendant owns and operates the Indigo Room and the

86 Room.

       90.     The individually named Defendant created and implemented the companywide

policies of failing to pay any direct wage and improperly taking a 100% tip credit to pay any

direct wage that was paid.

                   V.        COUNT ONE: VIOLATION OF 29 U.S.C. § 207

       91.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       92.     Defendants’ practice of failing to pay Plaintiff and Class Members time-and-a-

half rate for hours in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

       93.     None of the exemptions provided by the FLSA regulating the duty of employers

to pay overtime at a rate not less than one and one-half times the regular rate at which its

employees are employed are applicable to Defendants or Plaintiff.

                  VI.        COUNT TWO: VIOLATION OF 29 U.S.C. § 206

       94.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

       95.     Defendants’ practice of failing to pay Plaintiff and Class Members at the required

minimum wage rate violates the FLSA. 29 U.S.C. § 206. In fact, Defendants do not compensate

bartenders and wait staff whatsoever for any hours worked.

       96.     None of the exemptions provided by the FLSA regulating the duty of employers

to pay employees for all hours worked at the required minimum wage rate are applicable to

Defendants or Plaintiffs.

       97.     Defendants failed to keep adequate records of Plaintiff’s and Class Members’

work hours and pay in violation of section 211(c) of the FLSA. See 29 U.S.C. § 211(c).
                                                14
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 15 of 23 PageID 15



       98.    Federal law mandates that an employer is required to keep for three (3) years all

payroll records and other records containing, among other things, the following information:

              a)          The time of day and day of week on which the employees’ work week

                          begins;

              b)          The regular hourly rate of pay for any workweek in which overtime

                          compensation is due under section 7(a) of the FLSA;

              c)          An explanation of the basis of pay by indicating the monetary amount

                          paid on a per hour, per day, per week, or other basis;

              d)          The amount and nature of each payment which, pursuant to section 7(e)

                          of the FLSA, is excluded from the “regular rate”;

              e)          The hours worked each workday and total hours worked each

                          workweek;

              f)          The total daily or weekly straight time earnings or wages due for hours

                          worked during the workday or workweek, exclusive of premium

                          overtime compensation;

              g)          The total premium for overtime hours. This amount excludes the

                          straight-time earnings for overtime hours recorded under this section;

              h)          The total additions to or deductions from wages paid each pay period

                          including employee purchase orders or wage assignments;

              i)          The dates, amounts, and nature of the items which make up the total

                          additions and deductions;

              j)          The total wages paid each pay period; and

              k)          The date of payment and the pay period covered by payment.

29 C.F.R. 516.2, 516.5.
                                                 15
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 16 of 23 PageID 16



       99.       Defendants have not complied with federal law and have failed to maintain such

records with respect to Plaintiffs and Class Members.             Because Defendants’ records are

inaccurate and/or inadequate, Plaintiffs and Class Members can meet their burden under the

FLSA by proving that they, in fact, performed work for which they were improperly

compensated, and produce sufficient evidence to show the amount and extent of the work “as a

matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co.¸ 328

U.S. 680, 687 (1946).

     VII.       COUNT THREE: VIOLATION OF ARTICLE X, SECTION 24 OF THE
                             FLORIDA CONSTITUTION

       100.      Plaintiffs incorporates all allegations contained in the foregoing paragraphs.

       101.      Plaintiffs and those similarly situated employees are/were entitled to be paid at least

the Florida minimum wage for each hour/week worked during employment with Defendants.

       102.      Specifically, Plaintiffs and those similarly situated employees were not paid the

proper minimum wage, as required by Article X, Section 24 of the Florida Constitution.

       103.      Defendants willfully failed to pay Plaintiffs and those similarly situated employees,

minimum wages for one or more weeks during Plaintiffs’ employment contrary to Article X,

Section 24 of the Florida Constitution.

       104.      Although such prerequisites are unconstitutional, Plaintiffs have complied with all

statutory prerequisites to bringing their claims pursuant to Article X, Section 24 of the Florida

Constitution.

       105.      Specifically, on September 5, 2018, each Plaintiff served Defendants with a Notice

pursuant to Fla. Stats. § 448.110. A copy of Plaintiffs’ Notice Letters are attached as Composite

Exhibit C.




                                                   16
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 17 of 23 PageID 17



       106.    More than 15 days have elapsed since Plaintiffs’ service of their Notice on

Defendants, and Defendants have failed to make payment to Plaintiffs.

       107.    As a direct and proximate result of Defendants’ deliberate underpayment of wages,

Plaintiff, and those similarly situated employees, have been damaged in the loss of minimum wages

for one or more weeks of work with Defendants.

       108.    Plaintiff is entitled to an award of damages in an amount equal to the relevant

Florida Minimum Wage, and an equal amount as liquidated damages.

       109.    Plaintiff is entitled to an award of reasonable attorneys’ fees and costs, pursuant to

Article X, Section 24 of the Florida Constitution.

                      VIII. COLLECTIVE ACTION ALLEGATIONS

       110.    As part of their regular business practices, Defendants have intentionally,

willfully and repeatedly harmed Plaintiffs and Class Members by engaging in a pattern, practice,

or policy of violating the FLSA on a class wide basis, as described above.

       111.    Although Defendants permitted and/or required Class Members to work in excess

of forty (40) hours per workweek, Defendants have denied them full compensation for their

hours worked over forty. Defendants have also denied them full compensation at the federally

mandated minimum wage rate.

       112.     Class Members perform or have performed the same or similar work as Plaintiffs.

In particular, Plaintiffs and Class Members all worked as bartenders and wait staff under the

same conditions and subject to the same violations of the FLSA.

       113.    Many Class Members regularly work or have worked in excess of forty (40) hours

during a workweek.

       114.    Class Members are not exempt from receiving overtime pay and/or minimum

wage at the federally mandated minimum wage rate under the FLSA.
                                                     17
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 18 of 23 PageID 18



       115.    As such, Class Members are similar to Plaintiffs in terms of job duties, pay

structure, and/or the denial of overtime and minimum wage.

       116.    Defendants’ failure to pay overtime compensation and hours worked at the

minimum wage rate required by the FLSA results from generally applicable policies or practices,

and does not depend on the personal circumstances of the Class Members.

       117.    The experiences of Plaintiffs, with respect to their pay, are typical of the

experiences of Class Members.

       118.    The experiences of Plaintiffs, with respect to their job duties, are typical of the

experiences of Class Members.

       119.    The specific job titles or precise job responsibilities of each Class Member does

not prevent collective treatment.

       120.    All Class Members, irrespective of their particular job requirements, are entitled

to overtime compensation for hours worked in excess of forty during a workweek.

       121.    All Class Members, irrespective of their particular job requirements, are entitled

to compensation for hours worked at the federally mandated minimum wage rate.

       122.    Although the exact amount of damages may vary among Class Members, the

damages for Class Members can be easily calculated by a formula. The claims of all Class

Members arise from a common nucleus of facts. Liability is based on a systematic course of

wrongful conduct by Defendants that caused harm to all Class Members.

       123.    The Plaintiff and the Class Members held the same job title: Bartender and/or

Waiter/Waitress.

       124.    The individually named Defendants instituted, permitted, and/or required the

policy and practice of taking a 100% tip credit and or failing to pay any direct wage.



                                                18
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 19 of 23 PageID 19



       125.    The individually named Defendants instituted, permitted, and/or required the

policy and practice of requiring all bartenders and/or exotic dances to tip out up to 20% of their

tips to the bar-backs and kitchen staff, despite not receiving a direct wage.

       126.    As such, the class of similarly situated Plaintiff is properly defined as follows:

       The FLSA Collective Members are all of Defendants’ current and former
       bartenders and wait staff who worked at The Indigo Room or The 86 Room
       at any time during the three years before this Complaint was filed up to the
       present.

                     IX.    FLORIDA CLASS ACTION ALLEGATIONS

       127.    Plaintiffs sue on their own behalf and on behalf of a class of persons under Rules

23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure.

       128.    Plaintiff brings her Florida Minimum Wage Claims on behalf of all persons who were

employed by Defendants at any time since March 17, 2014, to the entry of judgment in this case (the

“Florida Class Period”), who were bartender and/or wait staff employees and who have not been

paid at least the applicable Florida Minimum Wage for hours/weeks worked, as required, in violation

of Article X, Section 24 of the Florida Constitution (the “Florida Class”).

       129.    The persons in the Florida Class identified above are so numerous that joinder of all

members is impracticable. Although the precise number of such persons is unknown, and the facts

on which the calculation of that number are presently within the sole control of the Defendants, upon

information and belief, there are between 50 and 100 members of the Class during the Class Period.

       130.    The claims of Plaintiff are typical of the claims of the Florida Class, and a class

action is superior to other available methods of fair and efficient adjudication of the controversy - -

particularly in the context of wage and hour litigation where individual plaintiffs lack the financial

resources to vigorously prosecute a lawsuit in federal court against corporate defendants.



                                                 19
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 20 of 23 PageID 20



       131.    The Defendants have acted or refused to act on grounds generally applicable to the

class, thereby making appropriate final injunctive relief or corresponding declaratory relief with

respect to the class as a whole.

       132.    Specifically, Defendants failed to pay minimum wages as mandated by Article X,

Section 24 of the Florida Constitution.

       133.    Application of this policy or practice does/did not depend on the personal

circumstances of Plaintiffs or those joining this lawsuit. Rather, the same policy or practice

which resulted in the non-payment of minimum wages to Plaintiffs applied and continues to

apply to all class members. Accordingly, the “Florida Class Members” are properly defined as:

       All of Defendants’ current and former bartenders and/or wait staff who
       worked at The Indigo Room or The 86 Room at any time during the five (5)
       years before this Complaint was filed up to the present.

       134.    Plaintiffs are committed to pursuing this action and have retained competent counsel

experienced in employment law and class action litigation.

       135.    Plaintiffs have the same interests in this matter as all other members of the Florida

class and Plaintiffs’ claims are typical of the Florida Class.

       136.    There are questions of law and fact common to the Florida Class which predominate

over any questions solely affecting the individual members of the Class, including but not limited to:

       a.      whether the Defendants employed the members of the Florida Class within the

       meaning of Article X, Section 24 of the Florida Constitution;

       b.      whether the Defendants failed to keep true and accurate time records for all hours

       worked by Plaintiff and members of the Florida Class;

       c.      what proof of hours worked is sufficient where employers fail in their duty to

       maintain time records;


                                                  20
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 21 of 23 PageID 21



       d.       whether Defendants failed and/or refused to pay the members of the Florida Class at

       least the Florida Minimum Wage in one of more workweeks;

       e.       whether the Defendants are liable for all damages claimed hereunder, including but

       not limited to, costs, disbursements and attorney’s fees; and

       f.       whether the Defendants should be enjoined from such violations of Article X

       Section 24 of the Florida Constitution in the future.

                                     DAMAGES SOUGHT

       137.     Plaintiffs and Class Members are entitled to recover compensation for the hours

they worked for which they were not paid at the federally mandated minimum wage rate.

       138.     Additionally, Plaintiffs and Class Members are entitled to recover their unpaid

overtime compensation.

       139.     Plaintiffs and Class Members are also entitled to all of the misappropriated funds,

including all tips that were taken. Without repayment of such fees, Plaintiff and Class Members

will not have been paid minimum wage and overtime in accordance with the FLSA.

       140.     Plaintiffs and Class members are also entitled to an amount equal to all of their

unpaid wages and fees as liquidated damages. 29 U.S.C. § 216(b); Article X, Section 24 of the

Florida Constitution.

       141.     Plaintiffs and FLSA Class Members are entitled to recover their attorney’s fees

and costs as required by the FLSA. 29 U.S.C. § 216(b); Article X, Section 24 of the Florida

Constitution.

                                    X.      JURY DEMAND

       142.     Plaintiffs and Class Members hereby demand trial by jury.


                                             PRAYER


                                                 21
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 22 of 23 PageID 22



       For these reasons, Plaintiffs and Class Members respectfully request that judgment be

entered in their favor awarding the following relief:

               a)      Certification of this action as a class action pursuant to Fed. R. Civ. P.

               23(b)(2) and (3) on behalf of the members of the Class and appointing Plaintiffs

               and their counsel to represent the Class;

               b)      Designation of this action as a collective action on behalf of the Collective

               Action Members and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to

               all similarly situated members of an FLSA Opt-In Class, appraising them of the

               pendency of this action, permitting them to assert timely FLSA claims in this

               action by filing individual Consents to Sue pursuant to 29 U.S.C. §216(b) and

               appointing Plaintiffs and their counsel to represent the Collective Action

               members;

               c)      Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

               practices complained of herein are in violation of the maximum hour and

               minimum wage provisions of the FLSA;

               d)      Overtime compensation for all hours worked over forty in a workweek at

               the applicable time-and-a-half rate;

               e)      All unpaid wages at the FLSA mandated minimum wage rate;

               f)      All unpaid wage at the Florida mandated minimum wage rate;

               g)      All misappropriated tips;

               h)      An equal amount of all owed wages and misappropriated funds and tips as

               liquidated damages as allowed under the FLSA;

               i)      An equal amount of all owed wages and misappropriated funds and tips as

               liquidated damages as allowed under Article X, Section 24 of the Florida
                                                   22
Case 2:19-cv-00185-UA-MRM Document 1 Filed 03/25/19 Page 23 of 23 PageID 23



           Constitution;

           j)     Reasonable attorney’s fees, costs and expenses of this action as provided

           by the FLSA; and

           k)     Such other relief to which Plaintiffs and Class Members may be entitled,

           at law or in equity.



                                         Respectfully submitted,

                                         /s/ Paul M. Botros
                                         Paul M. Botros
                                         FL Bar No. 63365
                                         Morgan & Morgan, P.A.
                                         600 N. Pine Island Road, Suite 400
                                         Plantation, FL 33324
                                         Tel: (954) 318-0268
                                         Fax: (954) 327-3017
                                         E-mail: pbotros@forthepeople.com

                                         Attorney for Plaintiffs & Class Members




                                          23
